
	

114 HR 3631 IH: Freedom of Faith Act of 2015
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3631
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mr. Honda (for himself, Mr. Jolly, Ms. Judy Chu of California, Mr. Swalwell of California, Ms. Gabbard, Mr. Lowenthal, Ms. Meng, Mr. Ryan of Ohio, Mr. Peters, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to repeal the sunset of the special immigrant
			 nonminister religious worker program.
	
	
 1.Short titleThis Act may be cited as the Freedom of Faith Act of 2015. 2.Special immigrant nonminister religious worker programSection 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) is amended in subclauses (II) and (III) by striking before September 30, 2015, both places such term appears.
		
